Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (10,138,280) in view of Thilborger (814,572).
Williams shows;
1.    A step stool (300) comprising
       a step stool frame including a front leg unit (310, 320) having at least one step (360) supported above ground underlying the step stool and a rear leg unit (330, 340) coupled to the front leg unit to pivot from a closed storage position to an opened use position, and

    Williams does not show the tray-motion control means for guiding movement of the movable tray panel from the collapsed position to the expanded position such that during motion a top surface of the movable try panel is maintained in an upwardly-facing orientation so that objects supported on the movable tray panel can remain in place during transition from the collapsed position to the expanded position.
       Thilborger (in Fig. 4) teaches the use of a tray-motion control means (C, C’) for guiding movement of a movable tray panel (B’) from a collapsed position (note Fig. 3) to an expanded position (see dashed lines in Fig. 4) such that during motion a top surface of the movable try panel is maintained in an upwardly-facing orientation so that objects supported on the movable tray panel can remain in place during transition from the collapsed position to the expanded position.

2.    The step stool of claim 1, wherein the tray-motion control means includes a tray-motion controller linkage (C, C’), and the tray-motion controller linkage includes
(i)    a forward link (C) mounted for rotation about a first-fixed-tray-panel axis and pivotably coupled to the movable tray panel for rotation about a first-movable-tray-panel axis and

3.    The step stool of claim 2, wherein the movable tray panel rests on top of the fixed tray panel in the upwardly-facing orientation when the expandable tray assembly is in the collapsed configuration; and, wherein the movable tray panel is adjacent to and engaged with the fixed tray panel in the upwardly-facing orientation when the expandable tray assembly is in the expanded configuration.
4.    The step stool of claim 3, wherein the fixed tray panel includes an upwardly-facing top surface (210), a bottom surface opposite the top surface, a rearwardly-facing surface (at 110, Fig. 2) extending between the top surface and the bottom surface, and a forwardly-facing surface positioned opposite the rearwardly-facing surface and extending between the top surface and the bottom surface; wherein the movable tray panel includes an upwardly-facing top surface (at 220), a bottom surface (at 230) opposite the top surface, a rearwardly-facing surface extending between the top surface and the bottom surface, and a forwardly-facing surface (at 120, Fig. 2) positioned opposite the rearwardly-facing surface and extending between the top surface and the bottom surface; wherein the bottom surface of the movable tray panel abuts and engages the top surface of the fixed tray panel when the expandable tray assembly is in the collapsed position; and, 
5.    The step stool of claim 4, (as substituted with links C, C’) wherein the forwardly-facing surface of the movable tray panel is aligned with the forwardly-facing surface of the fixed tray panel along a forward plane when the movable tray is in the collapsed position, and wherein the forwardly-facing surface of the movable tray panel is positioned in confronting, abutting relation with the rearwardly-facing surface of the fixed tray panel when the movable tray is in the expanded position.
6.    The step stool of claim 5, (as substituted with links C, C’) wherein the rearwardly-facing surface of the movable tray panel is aligned with the rearwardly-facing surface of the fixed tray panel along an intermediate plane when the movable tray panel is in the collapsed position, and wherein the rearwardly-facing surface of the movable tray panel is aligned along a rearward plane spaced from the intermediate plane when the movable tray panel is in the expanded position.
7.    The step stool of claim 6, wherein the intermediate plane and the rearward plane are parallel to one another.
8.    The step stool of claim 4, (as substituted with links C, C’) the top surface of the movable tray panel is aligned with the top surface of the fixed tray panel along 
9.    The step stool of claim 2, wherein the expandable tray assembly includes a fixed tray mount (at 190) integrally formed with the fixed tray panel and coupled to the step stool frame to fix the fixed tray panel in place relative to at least a portion of the step stool frame.
10.    The step stool of claim 2, wherein the movable tray panel is shaped to define a first recess, the fixed tray panel is formed to define a second recess, and the first and second recesses cooperate when the movable tray panel is in the expanded use position to provide a compartment surrounded on all sides by walls to retain items placed therein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634